Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 02/14/2019.  Claims 1-14 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 line 1 reads “The air compressor according to claim 1, further comprising a muffing chamber into”.  Appropriate correction is required.  It is examined as if it is meant to read “muffling chamber”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the tank" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “the tank” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “the front” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “the downward” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation “the plurality of storage tanks” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “an upper, rear, right and left wall”. “the front”, and “the downward”.  The claim language is indefinite because it fails to give an orientation, which side is “left” which is “right” etc.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compressing part” in claims 1, 8, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species 1-Figs 1-5
Species 2-Figs 6-7
The species are independent or distinct because the claims recite mutually exclusive characteristics, the mutually exclusive characteristic being different lower cover designs. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits, to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8 and 11-14 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  In this particular case different search strategies and search queries would be required to find both species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Tom Guise on January 7, 2022 a provisional election was made with traverse to prosecute the invention of Species 1, claims 1-9 and 11-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
In reference to applicant’s argument that there is “no undue burden”, examiner respectfully disagrees.  There is a search and/or examination burden for the patentably distinct species because different search strategies and search queries would be required.  A search strategy that found the first species may not find the second species, therefore different search strategies would be required.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    365
    332
    media_image1.png
    Greyscale


Claims 1, and 3-7 are rejected under 35 U.S.C. 102(a) as being anticipated by Matsunaga (JP2009185678A)
In reference of independent claim 1,  Matsunaga discloses an air compressor (1, fig 1-3), comprising: 
a compressing part (5) that compresses outside air to produce compressed air (para 0028 discloses “a compressed air generating portion (hereinafter, sometimes simply referred to as a "compressing portion") 5 for generating compressed air”); 
a storage tank (11a and 11b) that stores the compressed air (para 0028 discloses “a tank portion 11 for storing compressed air”); and 
a condensate discharge section (see annotated fig 5 above) from which condensate and the compressed air within the storage tank (11a and 11b) are configured to be discharged outside the storage tank (SOLUTION area of the specification specifies that “the drain discharge device 20 for discharging drain and compressed air in the tank part”), 
wherein: the condensate discharge section (see annotated fig 5 above) includes a discharge pipe (generally 20 and 22 see annotated fig 5 above) through which the condensate and the compressed air flow from the storage tank (11a and 11b) and also includes a drain cock (23) that opens and closes the discharge pipe (para 0046 discloses “In the drain discharge operation, by twisting the drain cock 23, a flow path indicated by an arrow 51 a in FIG. 5 is opened”); and 
the air compressor further comprises a wool-like fiber member with high permeability (para 0061 discloses “Instead of the muffling water absorbing member 24, a material which cannot be expected to be water absorbing effect, such as glass wool or a net, but which can prevent water from scattering, can be used, so that the drain collected can be received by a tray provided below.” the cite discloses the glass wool being permeable so the water can drain) that is disposed at least around a discharge port (20a) of the discharge pipe (fig 5 shows 24 around the port 20a).  
In reference of dependent claim 3, Matsunaga discloses the air compressor according to claim 1, wherein the wool-like fiber member (24) is disposed so as to cover a surrounding of the discharge port (fig 5 shows the wool-like fiber member covering the surrounding of the port).  
In reference of dependent claim 4, Matsunaga discloses the air compressor according to claim 1, further comprising a muffing chamber (30, fig 5) into which the discharge pipe (generally 20 and 22 see annotated fig 5 above) is introduced, wherein: the muffling chamber (30) covers a surrounding of the discharge port (30 completely surrounds 20a, fig 5); and the wool-like fiber (24) member is disposed at least partially in an interior of the muffling chamber (24 is within 30, fig 5).  
In reference of dependent claim 5, Matsunaga discloses the air compressor according to claim 4, wherein the muffling chamber (30) includes a wall that faces the discharge port (bottom of 30 is a wall that faces the discharge port 20a, fig 5).  
In reference of dependent claim 6, Matsunaga discloses the air compressor according to claim 4, wherein the muffling chamber (30) is disposed below the tank (30 is below the center of the tank 11, applicant’s muffling chamber shows the muffling chamber below the center of the tank but not below all of the tank, therefore examiner has interpreted the claim language in the same way).  
In reference of dependent claim 7, Matsunaga discloses the air compressor according to claim 4, wherein: the air compressor includes a plurality of storage tanks (11a and 11b); the discharge pipe (generally 20 and 22 see annotated fig 5 above) is disposed between two storage tanks (11a and 11b) of the plurality of storage tanks along a longitudinal direction of the two storage tanks (20 and 22 are between the two storage tanks 11a and 11b, and a part of it 20 and 22 are in a longitudinal direction); and the muffling chamber (30) is disposed along a longitudinal direction of the plurality of storage tanks (condensate30 is disposed along the longitudinal direction between the two tanks, figs 1-5, examiner suggests specifying the dimension of the muffling chamber is greater in the longitudinal direction).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsunaga (JP2009185678A) in view of Pauwels (USPN 5,810,566).
In reference of dependent claim 2, Matsunaga discloses the air compressor according to claim 1, however
Matsunaga does not teach the wool-like fiber member is made of metal. 
Pauwels, a similar muffler for a compressor, teaches a wool-like fiber member is made of metal (col 3, lines 23-26 discloses “According to an alternate embodiment, use is made of a filling made of a material with a solid, porous structure, such as a ceramic foam or a highly porous, sintered powder of stainless steel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metal wool-like steel member of Pauwels in air compressor of Matsunaga so “that no particles, such as for example fibres, can come loose from the filling” col 3, lines 26-28; Pauwels.  To be clear the wool-like member 24 material in Matsunaga is replaced with the metal steel material of Pauwels.

    PNG
    media_image2.png
    371
    336
    media_image2.png
    Greyscale

Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsunaga (JP2009185678A) in view of Suzuki (USPAP 2020/0109705).
In reference of independent claim 8, Matsunaga discloses the air compressor, comprising: 
a compressing part (5) that compresses outside air taken from the outside to produce compressed air (para 0028 discloses “a compressed air generating portion (hereinafter, sometimes simply referred to as a "compressing portion") 5 for generating compressed air”); 
a storage tank (11a and 11b, fig 1) that stores the compressed air (para 0028 discloses “a tank portion 11 for storing compressed air”); and 
a condensate discharge section (see annotated fig 5 above) from which the compressed air stored in the storage tank and condensate that is generated in the storage tank (11a and 11b) are configured to be discharged outside the tank (SOLUTION area of the specification specifies that “the drain discharge device 20 for discharging drain and compressed air in the tank part”), 
wherein: the condensate discharge section (see annotated fig 5 above) includes; a discharge pipe (generally 20 and 22 see annotated fig 5 above) that is in a fluid communication with the storage tank (11a and 11b) and through which the condensate and the compressed air are discharged (SOLUTION area of the specification specifies that “the drain discharge device 20 for discharging drain and compressed air in the tank part”); 
a drain cock (23) that opens and closes the discharge pipe (para 0046 discloses “In the drain discharge operation, by twisting the drain cock 23, a flow path indicated by an arrow 51 a in FIG. 5 is opened”); 
a muffling chamber (30) into which the discharge pipe (generally 20 and 22 see annotated fig 5 above) is introduced and that includes an upper, rear, right and left walls (see annotated fig 6 above), and an opening that faces downwards (the other surfaces form an opening that faces downwards, 30 is open to the bottom); and 
a lower cover (see annotated fig 6 above) that covers the opening of the muffling chamber (bottom of portion of 30 covers the opening formed by the other surfaces, applicant is advised that the claim language is broad and does not disclose the lower cover being removable or being a separate component), 
the discharge pipe (generally 20 and 22 see annotated fig 5 above) is inserted into the muffling chamber (30) and passes through a pair of ribs (on 30, fig 6; see annotated fig 6 above) that respectively extend toward a middle of the muffling chamber such that each end of the pair of ribs faces each other (fig 6 shows two ribs that extend from the left and the right sides and extend towards the center, their internal surfaces face each other); and 
a wool-like fiber member with high permeability (para 0061 discloses “Instead of the muffling water absorbing member 24, a material which cannot be expected to be water absorbing effect, such as glass wool or a net, but which can prevent water from scattering, can be used, so that the drain collected can be received by a tray provided below.” the cite discloses the glass wool being permeable so the water can drain) is housed in the muffling chamber (30) such that the wool-like fiber member (24) is disposed so as to cover a surrounding of a discharge port (20a) of the discharge pipe (fig 5 shows 24 to cover a surrounding of the discharge port 20a).  
Matsunaga does not teach a lower cover that is tilted from the rear wall toward the front in the downward direction.
Suzuki, a similar exhaust muffler device for an air moving device, teaches a lower cover (50, fig 1) that is tilted from the rear wall toward the front in the downward direction (para 0064 discloses “The guide passage 73 is provided in the inner wall surface of the bottom wall portion 512 and is constituted by a tilted surface tilted toward the above-mentioned water drain port with respect to the XY-plane (see FIG. 8).” the cite discloses a tilted surface from the left to the right in a downward direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower cover of Matsunaga with the lower cover design of Suzuki so “discharge water can be efficiently guided to the water drain” para 0064, Suzuki.  To be clear, by including the tilt of Suzuki the water can be drained and discarded more efficiently.

    PNG
    media_image3.png
    820
    682
    media_image3.png
    Greyscale

In reference of dependent claim 9, Matsunaga in view of Suzuki teaches the air compressor according to claim 8, Matsunaga further discloses an air compressor  wherein: a space is present between the discharge pipe and each end of the pair of ribs (fig 3 shows a space between the discharge pipe and the pair of ribs, see annotated fig 3); and the lower cover covers an entirety of the opening of the muffling chamber (fig 5 shows the lower cover covering the entirety of the opening of the muffling chamber).  
In reference of dependent claim 12, Matsunaga in view of Suzuki teaches the air compressor according to claim 8, Matsunaga further discloses an air compressor wherein the muffling chamber (30) is disposed below the tank (30 is below the center of the tank 11, applicant’s muffling chamber shows the muffling chamber below the center of the tank but not below all of the tank).  
In reference of dependent claim 13, Matsunaga in view of Suzuki teaches the air compressor according to claim 8, Matsunaga further discloses an air compressor wherein: the air compressor includes a plurality of storage tanks (11a and 11b); the discharge pipe (generally 20 and 22 see annotated fig 5 above) is disposed between two storage tanks (11a and 11b) of the plurality of storage tanks along a longitudinal direction of the two storage tanks (22 is between the two storage tanks 11a and 11b, and part of it is in a longitudinal direction); and the muffling chamber (30) is disposed along a longitudinal direction of the plurality of storage tanks (30 is disposed along the longitudinal direction between the two tanks, figs 1-5, examiner suggests specifying the dimension of the muffling chamber is greater in the longitudinal direction).  

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsunaga (JP2009185678A) in view of Suzuki (USPAP 2020/0109705) further in in view of Pauwels (USPN 5,810,566).
In reference of dependent claim 11, Matsunaga in view of Suzuki teaches the air compressor according to claim 8, however
Matsunaga and Suzuki do not teach a wool-like fiber member is made of metal.  
Pauwels, a similar muffler for a compressor, teaches a wool-like fiber member is made of metal (col 3, lines 23-26 discloses “According to an alternate embodiment, use is made of a filling made of a material with a solid, porous structure, such as a ceramic foam or a highly porous, sintered powder of stainless steel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metal wool-like steel member of Pauwels in air compressor of Matsunaga so “that no particles, such as for example fibres, can come loose from the filling” col 3, lines 26-28; Pauwels.  To be clear the wool-like member 24 material in Matsunaga is replaced with the metal steel material of Pauwels.


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsunaga (JP2009185678A) in view of Suzuki (USPAP 2020/0109705) further in view of Ohi (USPAP 2010/0290929).
In reference of dependent claim 14, Matsunaga in view of Suzuki discloses the air compressor according to claim 8, Matsunaga further discloses an air compressor wherein the compressing part includes a pressure-reducing valve (valve 14a, fig 1 is included with the compressor 5) for the plurality of storage tanks (11a and 11b) and a joint (joint 15a, fig 1 is included with the compressor) from which the compressed air is supplied to an air-powered tool via a hose attached thereto (para 0035 discloses “Both tanks 11 a and 11 b are provided with couplers 15 a and 15 b which serve as compressed air outlets, and an air tool (not shown) such as a nailing machine is connected thereto via a hose (not shown”), however
Matsunaga does not disclose an adjusting knob for adjusting the pressure-reducing valve.
Ohi, a similar portable air compressor, teaches an adjusting knob (486, fig 22 shows the knob to the pressure regulator) for adjusting the pressure-reducing valve (para 0075 discloses “The pressure regulator 486 is adjustable by the user of the compressor unit 414 to restrict the flow of the pressurized air through the manifold 474 and set the output pressure that is available at the outlet 482”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the adjusting knob of Ohi to the pressure reducing valve of Matsunaga so “users of the compressor unit 414 may adjust the pressure regulator 486 to set the output pressure available at the manifold outlet 482 according to the particular pneumatic tool being used” para 0075; Ohi.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Bar (USPN 4,730,695) discloses a muffler for a compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746